PER CURIAM.
Appellants appeal an order of the deputy commissioner ordering that the employer/carrier authorize Drs. Henry A. Saiontz and Mary Jo Thomas, Palm Beach County physicians, to render medical care for the claimant and pay the medical expenses incurred by the claimant as a result of an extensive evaluation by Dr. Shafey. We affirm in part and reverse in part.
Prior to the day of hearing, the claimant never advised the employer/carrier of her change of residence from Pinellas County to Palm Beach County and never requested treatment by or authorization of physicians in the Palm Beach County area as required by Section 440.13, Florida Statutes. Furthermore, the issues raised in the claim, notice and application for hearing did not include the question of medical authorization of Palm Beach County physicians as one to be litigated. Under these circumstances, we conclude that the deputy com*477missioner erred in ordering authorization of Drs. Saiontz and Thomas and, accordingly, reverse. In all other respects, the order is affirmed.
BOOTH, WENTWORTH and THOMPSON, JJ., concur.